Case 9:18-cv-80994-DLB Document 155 Entered on FLSD Docket 12/05/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:18-cv-80994-DLB

   NITV FEDERAL SERVICES, LLC,

          Plaintiff,

   v.

   DEKTOR CORPORATION and ARTHUR
   HERRING, III,

          Defendants.


           NOTICE OF FILING DECLARATION OF KEVIN R. FOYTECK IN
        SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT

         Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby gives notice of the filing of the

  attached December 5, 2019 Declaration of Kevin R. Foyteck (the “Foyteck Decl.”) in further

  support of Plaintiff’s Motion for Default Final Judgment Against Defendants (the “Default

  Judgment Motion”) [D.E. 135]. Mr. Foyteck is a certified public accountant employed by Ellrich,

  Neal, Smith & Stohlman, P.A. (“ENSS”) who performed the expert damages analysis together

  with Matt Smith. Due to an unavoidable conflict, Mr. Smith will not be able to testify at the

  forthcoming hearing on December 10, 2019, and therefore Mr. Foyteck will testify in his place

  and has submitted the attached declaration in substantially the same form as the prior declaration

  submitted by Mr. Smith (other than ¶ 2, the remainder of the declaration remains the same).



  December 5, 2019.

                 Respectfully submitted                Respectfully submitted,

                 ADVISORLAW PLLC                        DESOUZA LAW, P.A.
                 2925 PGA Boulevard                     3111 N. University Drive
Case 9:18-cv-80994-DLB Document 155 Entered on FLSD Docket 12/05/2019 Page 2 of 2



                     Suite 204                               Suite 301
                     Palm Beach Gardens, FL 33410            Coral Springs, FL 33065
                     Telephone: (561) 622-7788               Telephone: (954) 603-1340
                     Jdloughy@advisorlaw.com                 DDesouza@desouzalaw.com

                         By:/s/ James D’Loughy               By: /s/ Daniel DeSouza, Esq.______
                               James D’Loughy, Esq.                  Daniel DeSouza, Esq.
                                Florida Bar No: 052700               Florida Bar No.: 19291


                                        CERTIFICATE OF SERVICE

           I hereby certify that on December 5, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

  I further certify that on December 5, 2019, I served the foregoing document via US Mail to Dektor

  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.

                                                    /s/ Daniel DeSouza___
                                                    Daniel DeSouza, Esq.




  4841-1795-7485, v. 1




                                                         2
